MEMORANDUM**
Richard E. Buckley, an attorney formerly employed by the Social Security Administration, appeals pro se the district court’s order dismissing his action against the United States Office of Special Counsel alleging violations of the Freedom of Information Act and the Privacy Act of 1974. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
‘Where no attempt to comply fully with agency procedures has been made, the courts will assert their lack of jurisdiction under the exhaustion doctrine.” In re Steele, 799 F.2d 461, 465-66 (9th Cir.1986) (emphasis added). Accordingly, we affirm for the reasons stated by the district court in its order of July 2, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.